Citation Nr: 0410654	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  95-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 1994 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for post-traumatic stress 
disorder.  

The veteran testified at an RO hearing in August 1995.  A 
transcript of this hearing has been associated with the claims 
file.

The veteran is currently under the jurisdiction of the St. 
Petersburg, Florida, RO.

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Credible supporting evidence of an in-service stressor is not 
of record.

3.  Competent evidence of a nexus between an in-service stressor 
and post-traumatic stress disorder is not of record.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the February 1995 statement 
of the case, the RO provided the veteran with the text of 38 
C.F.R. § 3.304(f), containing the old criteria for establishing 
service connection for post-traumatic stress disorder.

In a letter dated in December 2003, under a heading entitled "What 
Must the Evidence Show to Support Your Claim," the RO stated that 
to establish entitlement to service connection, the evidence must 
show an injury in service or a disease that began in or was made 
worse by service, or an event in service causing injury or 
disease, a current physical or mental disability, and a 
relationship between the current disability and the injury, 
disease, or event in service.

Second, VA has a duty to inform the veteran of which information 
and evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a letter 
dated in June 1993, the RO stated that it might be necessary to 
verify from official sources some of the events the veteran felt 
had led to the onset of his condition.  The RO requested the 
veteran to provide his units of assignment at the time of the 
stressful event (including company, battery, battalion, regiment, 
and division), the specific stressful event or events that he was 
claiming, including the exact dates, places and units involved, 
and including the names, ranks, and units of those injured or 
killed.  The RO stated that if the veteran was unable to provide 
all of the information requested, he should tell as much as 
possible, and to be as specific as possible.

In a letter dated in January 1995, the RO sent the veteran a copy 
of the negative reply from the United States Army regarding a 
records search and requested that the veteran furnish the 
identifying information that they needed to verify the claimed 
stressors.  In a letter dated in March 1997, the RO again 
requested specific information as to the veteran's claimed 
stressors.  In a letter dated in March 1999, the RO requested the 
veteran to respond to the March 1997 letter.

In a letter dated in December 2003, the RO requested that the 
veteran specify the unit to which he was assigned at the time of 
the stressful incident(s), describe his special duty assignments, 
furnish a description of the stressful incident(s) or event(s), 
including names and other identifying information concerning any 
other individuals involved, list any medals, decorations, or 
commendations he had received, indicate whether he was wounded as 
a result of enemy action and whether he was awarded the Purple 
Heart, indicate dates of confinement if a prisoner of war, explain 
how the present nervous condition affects his daily activities, 
specify dates and places of treatment since discharge, and provide 
specific names, dates, and units of assignment.  The RO stated 
that without specific details, it would not be able to verify the 
stressful incidents through the service department.  

The RO stated that if the veteran had any evidence in his 
possession which he felt would help support his claim, to send it 
to the RO.  The RO stated that the information it was requesting 
was necessary to obtain supportive evidence of a stressful 
event(s) and failure to respond would make it difficult or 
impossible to obtain such evidence.  Under a heading entitled "How 
Will VA Help You Obtain Evidence for Your Claim?" the RO stated 
that it would request all records held by Federal agencies, 
including service medical records and other military records, and 
medical records at VA hospitals.  It stated that it was making 
reasonable efforts to obtain private records or evidence necessary 
to support the veteran's claim, and that it would notify the 
veteran if it was unable to obtain certain records.

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this case VA 
has obtained the veteran's service medical and personnel records.  
In March 1994, the RO attempted to verify stressors with the 
United States Army based on information the veteran had provided.  
A reply was received in September 1994, indicating that more 
specific information was required, and that the unit designation 
provided by the veteran was incorrect or incomplete. 

At a hearing in August 1995, the veteran indicated that he would 
provide additional evidence as to his claimed stressors.  Further 
evidence was not provided, and the veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of entitlement to service 
connection for post-traumatic stress disorder, a substantially 
complete application was received in May 1993.  Thereafter, in a 
rating decision dated in June 1994, that issue was denied.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what information 
and evidence would be obtained by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in December 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to returning the case to the Board 
following a February 1999 remand, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is against 
a grant of service connection for post-traumatic stress disorder.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303 (2003).  

While the Board notes that the version of the regulation in effect 
at the time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD, that 
requirement has since been eliminated; as the current version is 
more favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Under the new criteria, the three elements required to 
show service connection for post-traumatic stress disorder are: 
(1) medical evidence diagnosing post-traumatic stress disorder, 
(2) medical evidence establishing a link between current symptoms 
and an in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2003).  

Regarding lay testimony, the applicable statute provides that in 
the case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran was diagnosed with post-traumatic stress disorder in a 
VA examination report dated in July 1993.  In that examination, 
the veteran reported several stressors.  He reported that he 
mistakenly fired on U.S. marines, that he witnessed the death of 
his friend while they were under mortar attack, that he witnessed 
the death of another friend shortly before the friend was to leave 
Vietnam, that he was forced to throw dead bodies of the enemy into 
a hole, and that he was retained in a dangerous area for an 
extended period.  The examiner did not link the veteran's post-
traumatic stress disorder to a specific stressor, however, and the 
veteran has provided little information regarding specific 
stressors which might be verified by VA.  The Board finds that the 
veteran did not engage in combat with the enemy, and consequently 
his lay testimony alone cannot establish the occurrence of his 
claimed stressors.  His service records indicated that he was a 
wireman and a lineman, that he participated in Counteroffensive 
Phase II, and that he was awarded the Good Conduct Medal, the 
National Defense Service Medal, the Vietnam Service Medal, Vietnam 
Campaign Medal with Device and Marksman (Rifle) badge.  These 
specialities and awards do not indicate that he engaged in combat 
with the enemy, and no other credible evidence establishes combat.  
Therefore, there must be credible supporting evidence that the 
claimed in-service stressors occurred.

The service medical records show that the veteran's mental status 
was normal.  In a Report of Medical Examination dated in June 
1965, a clinical psychiatric evaluation was normal.  In a Report 
of Medical Examination dated in January 1968, a clinical 
psychiatric evaluation was normal.  In a Report of Medical History 
dated in January 1968, the veteran checked a box indicating that 
he did not have nor ever had frequent trouble sleeping, frequent 
or terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  Neither the service medical records 
nor the service personnel records refer to the veteran's claimed 
stressors.

In a statement dated in May 1993, the veteran asserted that he 
served with the 206th artillery on the demilitarized zone (DMZ) 
from 1966 to 1967.  The Board finds that the service personnel 
records did indicate that the veteran was in the 206th Signal 
Company, not the 206th artillery, and it was in North Carolina, 
not in Vietnam.  The veteran further stated that he was under 
constant attack on the ground by artillery, mortars, and rockets.  
He stated that he lost many friends from his unit, including 
Private Rameriz and Private Stillwaggon, who was blown apart by an 
incoming mortar round while sharing a bunker with the veteran.  
The U.S. Army indicated that available U.S. Army casualty data 
showed several "Rameriz's" and no "Stillwaggon," and that more 
specific information was needed to verify combat incidents.  

Although the veteran did provide further information, it was too 
vague to verify.  In a statement from April 1995, the veteran 
reported that while standing guard with Private Bates and Private 
James, he mistakenly shot Americans who had not identified 
themselves.  He reported that Private James was so paranoid by 
this incident that he was transferred out of the unit.  The 
veteran also reported that in another incident, he witnessed an 
enemy soldier's head being blown off as the veteran was shooting 
at him, and that afterwards the veteran was forced to pick up the 
body.  In another incident, the veteran reported that Captain 
Brown forced him to stand guard outside and told him that if the 
enemy did not kill him while he was walking back to camp, then his 
own men would kill him.  The veteran stated that he would wait 
until morning to come back so they would see he was an American 
and not kill him.  

At the RO hearing in August 1995, the veteran stated that in 
Vietnam he was in Headquarters Battery 2nd Battalion 94th 
Artillery, which the Board finds is noted in his service personnel 
records.  The veteran also stated that he was in the 6th Battalion 
of the 6th Artillery in Vietnam.  The service records indicated 
that he was in the 3rd Battalion of the 6th Artillery.  The 
veteran also stated that he was a signal and wireman, and that he 
did perimeter guard duty.  The Board finds that his service as a 
wireman in Vietnam is indicated in the service personnel records.  
The veteran stated that the camp was under constant attack and 
that many people were wounded or killed, but he could only 
remember a serviceman named Stillwagon.  The veteran indicated 
that he would prepare a detailed stressor letter so that VA could 
attempt to verify the claimed incidents.  No such letter was 
received by VA, however.

The Board finds that the accounts of the stressors provided by the 
veteran are too vague to be verified.  The veteran has been 
apprised of this numerous times since he filed his claim.  The 
veteran's statements do not contain the information required by VA 
that would enable VA to conduct a search of military records, most 
importantly the specific dates and specific places of the alleged 
incidents.  As the U.S. Army indicated in its response to VA's 
request for records, VA must have more specific information.  The 
veteran has been apprised of the necessity of detailed information 
numerous times since he filed his claim.  He indicated at the RO 
hearing that he would provide the specific information required in 
order for VA to verify his stressors.  The information was not 
received by VA.  The duty to assist is not a one-way street or a 
blind alley.  The veteran has a responsibility to provide the 
information necessary to substantiate his claim, especially 
information which he alone possesses.  The Board concludes that 
although post-traumatic stress disorder has been diagnosed, he has 
not met the remaining required elements to warrant service 
connection for post-traumatic stress disorder, namely, credible 
supporting evidence of the claimed stressors and medical evidence 
establishing a link between those stressors and post-traumatic 
stress disorder.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for post-
traumatic stress disorder, and there is  no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



